Citation Nr: 0714705	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to an initial disability evaluation in excess 
of 50 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1944 to April 1946.  He was awarded the Combat 
Infantryman's Badge for service during the World War II era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Houston, Texas, Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
low back disability, a bilateral knee disability, and 
arthritis, but granted service connection for post-traumatic 
stress disorder, assigning a 50 percent disability rating 
effective from February 28, 2003.  The veteran ultimately 
perfected appeals as to the denials of service connection and 
the disability evaluation assigned for post-traumatic stress 
disorder.  

In May 2007, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006), a Deputy Vice Chairman of the 
Board granted the motion of the veteran's representative to 
advance his case on the Board's docket.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current low 
back disability.  

2.  There is no competent medical evidence of a current 
bilateral knee disability.

3.  There is no competent medical evidence of a current 
arthritic disability.  

4.  The veteran's post-traumatic stress disorder is 
manifested by recurring thoughts and occasional nightmares of 
his experiences in World War II, depression, irritability, 
sleep disturbance and anxiety, resulting in occupational and 
social impairment.  Reduced reliability and productivity; 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful situations, and/or 
an inability to establish and maintain effective 
relationships are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a grant of service connection for a 
bilateral knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

3.  The criteria for a grant of service connection for an 
arthritic disability have not been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.

4.  The criteria for a disability evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met 
or approximated at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a low back 
disability, a bilateral knee disability, and arthritis.  He 
claims that he sustained injuries and was exposed to freezing 
weather during combat in service, and that the claimed 
disabilities are residuals of those in-service injuries and 
cold exposure.  He also claims the severity of his post-
traumatic stress disorder warrants a higher rating.  




Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in May 2003, November 2004, May 2006, 
and March 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

In attempting to retrieve the veteran's service medical 
records the RO learned that his records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
In light of such response, the RO sent a July 2003 letter to 
the veteran informing him that his service medical records 
were unavailable due to the fire.  The RO also asked the 
veteran to assist in reconstructing his service data by 
submitting additional information regarding treatment during 
service.  A NA Form 13055 was included with the letter, but 
the Form was never returned by the veteran.  The veteran was 
also provided notice regarding alternative types of evidence, 
including witness statements, that he might submit to support 
his claims.  In May 2006, the veteran was asked to provide 
specific information that could assist in searching the 
service department morning reports for information pertaining 
to injuries to the veteran in service.  The veteran did not 
respond to these requests.  The Board concludes that the July 
2003 and May 2006 letters satisfied VA's notice requirements 
regarding the heightened duty to assist the veteran in 
reconstructing his service medical records.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, VA has a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony, to support his 
claim).

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional notice letters.

With respect to the duty to assist, in a case in which a 
veteran's service records are unavailable through no fault of 
his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  A 
review of the claims folder reveals that VA has fulfilled its 
heightened duty to assist the veteran.

After the RO learned that the veteran's service medical 
records were unavailable due to the 1973 fire, it attempted 
to obtain alternative sources of evidence.  As noted above, 
however, the veteran was unresponsive to the requests by the 
RO for information that would be helpful in obtaining the 
evidence.  The duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration) 1 Vet. App. 406 (1991).  In light of the 
RO's efforts, the Board is satisfied that appropriate 
attempts were made to reconstruct the veteran's service 
medical records, and that any further attempts to retrieve 
these clinical records would be futile.

VA has afforded the veteran physical examinations pertaining 
to his post-traumatic stress disorder, obtained medical 
opinions as to the etiology and severity of that disability, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

It is noteworthy, however, the veteran has not been afforded 
a VA examination for the purpose of determining the etiology 
of any current low back disorder, bilateral knee disorder, or 
arthritis.  As explained below, however, there is no medical 
evidence that the veteran currently has any of those 
disabilities.  Affording the veteran VA medical examinations 
and obtaining VA medical opinions is not required since VA 
examination is not necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A (West 2002).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for a Low Back Disability, 
a Bilateral Knee Disability, and Arthritis

The veteran contends that he has current low back and 
bilateral knee disabilities, as well as arthritis as a result 
of combat activities during service, including hand-to-hand 
combat and exposure to freezing weather. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303(a) (2006).  Generally, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The initial question is whether there is any competent 
medical evidence of the current claimed low back disability, 
bilateral knee disorder, and arthritis.  While the appellant 
asserts that he has the current low back disability, 
bilateral knee disorder, and arthritis, as a lay person, he 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has any of these 
disorders at issue.  Since the initiation of his claim, the 
veteran has stated that he receives his current treatment 
through the VA Medical Center (VAMC) South Texas Health Care 
System at the Laredo outpatient clinic.  The veteran's 
treatment records dated from June 2001 through July 2006 from 
the Laredo VAMC outpatient clinic have been associated with 
the claims file.  None of these medical records show 
complaints, diagnosis or treatment for a low back disability, 
a bilateral knee disorder, or arthritis.  Significantly, a 
June 2005 treatment list of "active problems," did not 
include any of the disabilities currently at issue.  
Moreover, A March 2006 treatment note indicated that the 
musculoskeletal examination of the veteran was negative.  

The Board is aware of the veteran's allegations that he 
sustained injuries in service as a combat activities, 
including hand-to-hand combat and exposure to freezing 
weather.  The Board is also aware that the provisions of 38 
U.S.C. § 1154(b) (2006) provide for the acceptance of the 
statements of a combat veteran as sufficient proof of an 
alleged injury or disease in service and accepts his 
statements as credible.  However, the problem is not what 
happened in service, but that there is no competent medical 
evidence of the current disabilities at issue.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a low back disability, a bilateral knee 
disorder, and/or arthritis, where, as in the present case, 
the evidence does not demonstrate that the appellant 
currently has any of the claimed disabilities.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225.  

Absent competent medical evidence of any current disability, 
the preponderance of the evidence is against the claims as to 
these issues; there is no doubt to be resolved; and service 
connection for a low back disability, a bilateral knee 
disorder, and arthritis is not warranted.
Increased Rating for Post-traumatic Stress Disorder 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved as in this case, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected post-traumatic stress 
disorder has been evaluated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  For a 50 percent 
rating under this criteria, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 50 percent and 
argues that the evidence demonstrates an increase in severity 
since the grant of service connection and the assignment of 
the 50 percent rating in September 2003.  

There is no question that the veteran has recurrent dreams 
and occasional nightmares of the traumatic incidents in 
service that precipitated his post-traumatic stress disorder, 
namely his participation in combat when he saw people killed 
and killed some people himself during World War II.  He is 
also noted to become increasingly socially isolated, although 
he has "two elderly buddies that he goes to coffee with some 
mornings," and has been successfully married for over 50 
years.  He has further been noted to have difficulty with 
interrupted sleep because of nightmares of the traumatic 
incidents, and has been found on objective examinations to 
have feelings of depression and trouble concentrating.  He 
has been reported to be anxious at times.  His mood has also 
been described as being irritable sometimes and at times he 
feels like crying.  Although he has exhibited these obvious 
manifestations of his post-traumatic stress disorder, the 
record simply does not reflect the suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as irritability, with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or work-like setting), and/or 
an inability to establish and maintain effective 
relationships that would support a rating in excess of 50 
percent under Diagnostic Code 9411.  

Specifically, there is no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  He had no suicidal or homicidal thoughts upon 
examination in July 2003; there was little change in 
symptomatology upon examination in August 2005.  By the same 
token, there has been no indication of illogical, irrelevant 
or obscure speech.  In the clinical settings, the veteran was 
clearly able to explain his history and the nature of his 
complaints in a logical and coherent manner.  For example, in 
the July 2003 VA psychiatric evaluation, the veteran had no 
loose associations or ideas of reference, with appropriate 
affect, fair insight, normal judgment, and good impulse 
control.  He was further described as oriented to time, place 
and person.  VA outpatient psychotherapy records in June 2006 
described the veteran as alert and oriented, with no 
psychotic thought processes.  There has been no evidence of 
disorganized thinking.  Upon examination, he has always 
described as oriented to person, place, and time.  Without 
exception, the veteran has never been described as neglectful 
of his personal appearance and hygiene.  In July 2003, he was 
noted to bathe and change clothes daily.  Near continuous 
panic has never been noted, clinically or otherwise.  On the 
other hand, although the veteran's mood was recently 
described in June 2006 as mildly depressed and slightly 
anxious, his depression has never been shown to affect his 
ability to function independently, appropriately and 
effectively.  In explanation, the veteran has lived with his 
spouse since filing his claim for benefits and has never been 
described as being dissatisfied with that situation.  In that 
time, the record shows that he has effectively maintained a 
continuous schedule of medical appointments in the treatment 
of his various disabilities, and has functioned appropriately 
during those appointments.  He has also maintained effective 
and appropriate relationships with his wife and has admitted 
to having relationships with "a friend or two."  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at two 
examinations, and several therapy sessions in the pursuit of 
his claim, and has steadfastly pursued treatment for his 
various disorders.  There is no recent documentation of 
difficulty therewith being attributed to his post-traumatic 
stress disorder.  In fact, according the report of the August 
2005 VA examination, the veteran still drives, and his spouse 
trusts him to get to and from places he visits in their 
hometown.  Although the veteran may have some difficulty in 
establishing and maintaining effective work and social 
relationships, there is no demonstration of a complete 
inability to establish or maintain effective relationships.  
Once again, it is noteworthy that he has had a successful 
relationship with his spouse over many years, and admits to 
having a good relationship with "a friend or two."  The 
criteria for establishing entitlement to a 70 percent rating 
are not shown by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 45 in the July 2003 examination and a GAF 
score of 54 in June 2006.  On the other hand, following VA 
psychiatric examination in August 2005, the examiner opined 
that the veteran's GAF due to post-traumatic stress disorder 
was 80, while his GAF due to his general condition was 40.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), GAF scores between 41 and 50 represent 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, unable to keep a job)."  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV). 

GAF scores are not conclusively dispositive as to the 
veteran's level of impairment, but are merely parts of a 
whole body of evidence that must be and has been considered 
in arriving at a decision.  As detailed above, VA examination 
and outpatient treatment records fail to reflect behavior 
indicative of the low GAF score of 45 enumerated above.  
Specifically, illogical, obscure, or irrelevant speech; the 
avoidance of friends and family; suicidal ideation; severe 
obsessional rituals; frequent shoplifting; few friends; or 
inability to keep a job have not been shown to be among the 
veteran's manifestations of post-traumatic stress disorder.  
The Board must conclude, therefore, that the narratives 
contained within the examination and treatment records 
themselves are more probative of the veteran's level of 
impairment from his post-traumatic stress disorder, than is 
the GAF score that was assigned in conjunction with the July 
2003 VA examination.  

The veteran's post-traumatic stress disorder is manifested by 
recurring thoughts and occasional nightmares of his 
experiences in World War II, depression, irritability, sleep 
disturbance and anxiety, resulting in occupational and social 
impairment with reduced reliability and productivity.  The 
current 50 percent rating for post-traumatic stress disorder 
contemplates such occupational and social impairment.  The 
medical record in this case substantiates no more than this 
level of post-traumatic stress disorder impairment.  Most of 
the symptoms listed in the rating criteria for a 70 percent 
rating are absent in this case and the post-traumatic stress 
disorder disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating.

Given further that the symptomatology associated with the 
veteran's post-traumatic stress disorder has not differed 
significantly since the filing of his claim (as noted in the 
report of the August 2005 VA examination) the Board finds no 
reason to assign a rating other than 50 percent for any 
segment or stage since the award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.

 Entitlement to service connection for arthritis is denied.  

4.  Entitlement to an initial disability evaluation in excess 
of 50 percent for service-connected post-traumatic stress 
disorder is denied.  




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


